          Case 2:21-cv-02320-MCS-GJS Document 9 Filed 03/17/21 Page 1 of 1 Page ID #:40




                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
Social Positioning Input Systems, LLC,                             CASE NUMBER


                                                                                  CV 21-02320-DSF (GJSx)
                                                   PLAINTIFF(S)
                         v.
Xirgo Technologies Holdings, Inc.,                                         NOTICE    NOTICE AND ORDER
                                                                          REGARDING TRANSFER AND/OR
                                                                          REASSIGNMENT OF PATENT CASE
                                                 DEFENDANT(S).


IT IS HEREBY ORDERED, pursuant to General Order 19-10, that:

           this case be transferred to the Patent Pilot Program and reassigned as necessary to participating judges.

           all discovery matters that are or may be referred to a magistrate judge be reassigned to a Program
           Magistrate Judge.

          March 17, 2021
                 Date                                                United States District Judge / Magistrate Judge


                                           NOTICE TO COUNSEL FROM CLERK
As ordered above, or as directed by General Order 19-10 without need of further order, this case has been
reassigned as follows:

      X   from Judge          Dale S. Fischer
          to Judge            Mark C. Scarsi                      , for all further proceedings.

          from Magistrate Judge
          to Magistrate Judge                                                , for any discovery matters that are or
          may be referred to a magistrate judge.

On all documents subsequently filed in this case, please substitute the initials            MCS               after the case
number, so that the case number will now read :

                                                2:21-cv-02320 MCS(GJSx)

This is very important because documents are routed to the assigned judges by means of these initials.

cc:       Previous Judge(s)

CV-128 (11/19)                NOTICE/ORDER REGARDING TRANSFER AND/OR REASSIGNMENT OF PATENT CASE
